DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of the claims of Group II, Claims 15-29 in the reply filed on 11/03/2021 is acknowledged.
Claims 1-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘dishwasher with a housing that includes plurality of surface portions and nozzles disposed within the washing chamber (Group I)’, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “the used water sump” in line 4. There is insufficient antecedent basis for this limitation in the claim. Applicant has previously claimed a ‘used water reservoir’ and had not used water sump prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. The Examiner believes that this language should read “the used water reservoir”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (CH-711106-A2).

    PNG
    media_image1.png
    755
    807
    media_image1.png
    Greyscale
Regarding claims 15, 22-23 , Schmidt teaches a cleaning device that is portable [0007], includes a housing with a base (see annotated Fig.1 below), cleaning space (12) (wash compartment) with a floor containing drain opening, below which is a mechanical space, sump (operational sump) communicating with the cleaning space (12) via the drain opening C, pump (13) with inlet at B connected to sump and outlet back to the cleaning pace (12), located on the side of the cleaning device is a fresh water tank (1) [0009] with filling pump 6 (fresh water valve) connecting fresh water tank 1 to the outlet of the pump 13 at A, waste water tank 8 (used water reservoir) in the mechanical space connecting cleaning tank 12  via drain opening D, connection 11 (serves as used water valve) establishing an on/off connection between cleaning space 12 and waste water tank 8 [0018-0019]. 
Schmidt does not explicitly teach that a fresh water reservoir disposed within the mechanical space; a fresh water valve controlling communication between the fresh water reservoir and the inlet of the pump; and a part of the interior volume of the used water reservoir is disposed at a level above a level of the pump inlet.  
side to the bottom into the mechanical space of the cleaning device  all in order to achieve the predictable result of optimizing the available space within the dishwasher so as to keep it compact and portable and (2) to rearrange/shift the point of connection of the outlet of the filling pump 6 (fresh water valve) from outlet A to inlet B of pump 13, so that the fresh water valve controls the communication between the fresh water reservoir and the inlet of the pump (13) (3) to rearrange the relative positions of the used water reservoir and the pump inlet B such that the used water reservoir is disposed at a level above a level of the pump inlet.  
Further, mere rearrangement of parts is held unpatentable because shifting the location of the freshwater tank or the point of connection of the outlet of the filling pump 6 or changing the relative positions of the used water reservoir and the pump inlet B would not modify the operation of portable cleaning device and the particular placement of the tanks or pump inlet/outlet connection is held to be an obvious matter of design choice (MPEP 2144.04, VI C).  
Regarding claims 16, Schmidt further teaches that both fresh water tank 1 and waste water tank 8 (fresh water and used water reservoirs) are integrated to the cleaning device and are not in a fixed connection [0008] (see annotated Fig. 3 above).  
Schmidt does not explicitly teach that fresh water reservoir is permanently mounted to the housing. However, it would have been obvious to one of ordinary skill in the art at the time of effective filing, (1) to keep the fresh water reservoir always connected to the cleaning device all in order to achieve the predictable result of maintaining a permanent connection thereby. 
Regarding claims 17, Schmidt further teaches that the waste water tank 8 (used water reservoir) includes an inlet adapted for connection to the connection 11 (used water valve) and is designed in such a way that it is sealed watertight (closure) as soon as the waste water tank (8) is not in the working position (when detached) it blocks the dirty water from running out [0019], (see annotated Fig. 3 above).  
Regarding claims 18-19, Schmidt further teaches floor of the housing has two drain openings C and D separate from one another, the operational sump communicating with the cleaning tank 12 through drain opening C, the waste water tank 8 (used water reservoir) communicating with the cleaning tank 12 through a second drain opening D, housing including the collector sump separate from the operational sump, the collector sump extending downwardly from the floor and communicating with the cleaning tank 12 through the drain opening D, -20-ISITEC 3.OF-009 the waste water tank 8 communicating with the collector sump through the connection 11 (used water valve) (see annotated Fig. 3 above).  
Regarding claims 20-21, Schmidt further teaches that the waste water tank 8 and connection 11 communicate with the collector sump through a used water port E in the collector sump, inlet B of pump 13 communicates with the collector sump through a port F in the collector sump, ports F and E at the same level and Schmidt also teaches a control and regulating device 10 for controlling various cleaning processes (drainage, valve operation etc.) and other parameters for the entire cleaning device [0004] [0012] that would be capable of draining water from the operational sump by actuating the pump to pump water from the operational sump while maintaining the used water valve open, so that water from the operational sump passes through the wash chamber and drains into the used water sump (see annotated Fig. 3 above).
Schmidt does not explicitly teach that pump 13 inlet B communicates with the operational sump through an operational port in the operational sump, the used water port being disposed at a higher level than the operational port.
However, it would have been obvious to one of ordinary skill in the art at the time of effective filing, (1) to shift the position of Port F from collector sump to operational sump such that the pump inlet B is connected directly to the operational sump (2) to rearrange the relative positions of used water port E and port F such that the used water port is disposed at a higher level than the operational port, all in order to achieve the predictable result of optimizing the available space in the dishwasher to keep it 
Regarding claims 24-26, Schmidt further teaches the waste water tank 8 (used water reservoir) is disposed beneath and below L1 (level of a lowest part of the interior volume) of the fresh water tank 1. wherein the connection 11 (used water valve) is connected between the operational sump and the waste water tank 8 (used water reservoir), so that waste water tank 8 communicates with the cleaning tank 12 through connection 11 and the operational sump (see annotated Fig. 3 above).  
Claim 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (CH-711106-A2) and further in view of Kessler et al. (US20110174346A1).
Schmidt does not explicitly teach that the dishwasher further comprises a detachable detergent cartridge with a predetermined configuration sufficient to handle multiple wash cycles, mounted to the base and communicating with the wash chamber, a detergent dispensing valve connected between the cartridge and the pump inlet or wash chamber and the dishwasher includes features mounted to the base and adapted only for the predetermined cartridge configuration.
In the analogous art of dosing system for dishwashers, via Figs 1and 2, Kessler teaches a dishwasher 38  with (1) a detachable detergent cartridge 1, with a predetermined configuration (Fig.1) sufficient to handle multiple wash cycles [0070] [0085], mounted to the base and communicating with the wash chamber (2) an autonomous dispenser 2 with an actuator 18 (detergent dispensing valve) connected between the cartridge 1 and the wash chamber ([0069-0070] [0156] Fig.38 and 39) and the dishwasher 38 includes features (chamber inlets 21a,b) mounted to the base and adapted only for the predetermined cartridge configuration (Fig.1) [0085].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711